TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00464-CR
                                      NO. 03-06-00465-CR




                                     John Banta, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                   NOS. D-1-DC-05-201952 & D-1-DC-05-204860
                HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               John Banta seeks to appeal from judgments of conviction for possession of

methamphetamine and burglary of a habitation. Sentence was imposed in both cases on April 28,

2006. There was no motion for new trial. The deadline for perfecting appeal was therefore May 28,

2006. Tex. R. App. P. 26.2(a)(1). The notice of appeal was filed on June 29, 2006. Under the

circumstances, we lack jurisdiction to dispose of the purported appeals in any manner other than by

dismissing them for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeals are dismissed.




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: August 31, 2006

Do Not Publish




                                             2